Continued from Box 3:
The newly proposed amendments to claims 13 and 22 contain limitations which have not been previously addressed in an office action, the limitations clarify the relative fixation or rotation abilities of the ring and head of the reverse osmosis manifold which appear to define around the cited art and therefore would require further search and consideration outside the scope of the AFCP; thus they will not entered at this time.

Continued from Box 12: 
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that it would not have been obvious modify the RO system of Joulakain to include the flush loop on Kovach; the Examiner disagrees.  Applicants argue that because Joulakain already discloses flush solenoid 102, which allows the membrane to be flushed with source/tap water that it would not have been further obvious to include the flush loop of Kovach for the reason of flushing the membrane of precipitates as this is already accomplished by the source water flush of Joulakain. However the flush loop of Kovach allows the use of water already purified by the RO membrane to be used to flush it, i.e. water in which all precipitates has been removed. Since the flush water of Joulakain is not purified because it is the same source water that is being treated, it will not remove all precipitates because it is using the same untreated water which is causing the precipitates.  It would therefore have been obvious to future include the flush loop of Kovach in the system of Joulakain.

With regard to the arguments as they are seen to apply to the un-amended claims, the Examiner responds:
Applicants argue that the engagement slots and cammed slots as claimed are “two different engagement structures on two different portions of the manifold”, i.e. the ring and head respectively, and that Branscomb does not disclose this structure. The Examiner agrees, however in the rejection the Examiner sated that dividing/separating part 72 into separate upper and lower sections would meet the claimed structure as part of the channel 109 in part 72 which receives the protrusion 104/310 would thus be located in each of the separate sections of part 72 (see at least Figs 1-7, 16-21, 31).  With regard to Applicant’s argument that “element 109 of Branscomb is not even associated with a slot. Rather, element 109 is a depression located on the helical protrusion 70 of Branscomb' s manifold”, the Examiner disagrees in part.  Item 109 is a depression caused by the protrusion 70 and is thus considered a slot as claimed because it accepts the protrusion 104/310.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773